Rule 424 (b) (3) Registration No. 333-177949 CUSIP #:63743HEK4 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) Senior Debt Securities Calculated in accordance with Rule 457(r) of the Securities Act of 1933. The amount in this column has been transmitted to the SEC in connection with the securities offered by means of this pricing supplement. TRADE DATE: 9/25/2014 SETTLEMENT DATE: 9/30/2014 PRICING SUPPLEMENT NO. 6355A DATEDSeptember 25, 2014 TO PROSPECTUS SUPPLEMENTAL DATED November 17, 2011 AND BASE PROSPECTUS DATED November 14, 2011 NATIONAL RURAL UTILITES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series C With Maturities of Nine Months or More from Date of Issue Floating Rates Notes Principal Amount: Reopening: These Floating Rate Notes are expected to be fungible with National Rural Utilities Cooperative Finance Corporation's outstanding $250,000,000 Floating Rate Notes issued with the same original issue date and maturity date ( the "Existing FRNs") Issue Price: 100% of Principal Amount Original Issue Date: 5/13/2014 Maturity Date: 5/12/2017 Initial Interest Rate: Determinedbased on the August 12, 2014Interest Reset Date Base Rate: USD LIBOR Spread: Plus25 basis points Index Maturity 3-month Interest Payment Dates: EachAugust 12, November 12, February 12, and May 12,and the maturity date commencingNovember 12, 2014 Accrued Interest: This security will be issued with accrued interest from and including August12, 2014, the date of the most recent interest payment on theExisting FRNs. An amount equal to the accrued interest on this security at the time of issuance will be paidby the initial holder thereof with the Issue Price Interest Reset Dates: Each August 12, November 12, February 12, and May 12 Payment at Maturity: The payment at maturity will be 100% of the Principal Amount plus accrued and unpaid interest, if any Redemption Date: None Agent’s Discount or Commission: 0.15% Agents(s) Mitsubishi UFJ Securities (USA), Inc. Capacity: Principal (Sole Bookrunner) Form of Note: Book-Entry (Book-Entry or Certificated) Medium-Term Notes, Series C may be issued by the Company in an unlimited aggregate principal amount.
